United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Orange, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-79
Issued: April 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On October 12, 2012 appellant filed a timely appeal from a June 22, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On December 30, 2011 appellant, then a 62-year-old city carrier, filed a traumatic injury
claim alleging that on December 27 and 28, 2011 visiting postmasters harassed him on his route.
He stopped work on December 29, 2011.
1

5 U.S.C. § 8101 et seq.

By letter dated January 11, 2012, OWCP requested that appellant submit additional
factual and medical information.
In a statement dated February 8, 2012, appellant related that he believed that the
employing establishment discriminated against him due to his age. He asserted that on
December 21, 2011 two postmasters told him that they had been observing him and questioned
why he took more than the expected time at two locations. Appellant explained that both
locations had a lot of certified mail. On December 27, 2011 two postmasters again went with
him on his route. One told appellant that he should not take more than 10 seconds before
delivering mail. He tried to explain his system to the postmasters but neither would listen and
told him to stop wasting time. Appellant stated:
“This questioning/ridicule happened at every deliver point. ‘[Appellant] just go,
you are too slow.’ They stuck to me like a shadow, giving me orders. When I
followed orders, they continually repeated ‘no, you are too slow.’ At times, I told
them they were confusing me and that [I] was under stress. I told them that if
they keep doing this, I can have [an] accident and that my safety would be in
jeopardy.”
Appellant related that he felt like “a horse being jockeyed with [a] stick.” On
December 28, 2011 his supervisor told him that he needed to take an extra hour loop, Route
6705, because his route was under time and that two postmasters would accompany him on his
deliveries. Appellant received a map of the new route “which did not show streets, numbers and
was generally unreadable.” He delivered his last three loops first as instructed by the
postmasters. Appellant then began to deliver to Route 6705. He could not find one of the streets
on the map so had to call his supervisor, which took extra time. Appellant had to repeatedly call
the employing establishment to find the locations of streets that were not on the map. One
postmaster kept telling him that he was wasting time. The postmasters got frustrated and told
appellant to stop delivering Route 6705 and deliver his own route by 4:00 p.m. even though he
did not begin his route until 12:15 p.m. Appellant called the employing establishment and told
his supervisor that he could not finish his route before 6:00 p.m. and that he had not had lunch or
his scheduled break. The postmaster was angry that appellant could not finish his route by
4:00 p.m. and constantly criticized him. Both postmasters repeatedly “changed their statements
and instructions.” Appellant stated, “At one time, [one postmaster] took a handful of mail from
each of the three trays, in order to demonstrate how to do fast fingering while delivering mail.
The postmaster was so flustered that he put the mail in wrong trays, causing the entire sequence
to be messed up.” The postmasters threatened to rewrite appellant’s route description to make it
a walking route.
By decision dated June 22, 2012, OWCP denied appellant’s claim after finding that he
had not established any compensable employment factors. It determined that he had not
established that the postmasters harassed him or committed error in an administrative action.
On appeal, appellant contends that the supervising officials belittled him and created such
a stressful work environment that he was fearful for his safety and well being. He related that
the postmasters gave confusing orders, shouted and were “rude and offensive.” Appellant
further stated, “I was forced to carry one hour of extra work and ordered to finish my route in the

2

same amount of time, despite my opposition and concern.” He noted that OWCP should accept
that his statement as it was not challenged in any significant way by the employing
establishment. Appellant related that he experienced stress because “supervisory officials took
mail out of the locations I placed, and then returned that mail to places I could not
understand….” He maintained that the officials were abusive.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.2 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.3
OWCP’s procedures provide:
“An employee who claims to have had an emotional reaction to conditions of
employment must identify those conditions. The [claims examiner] must
carefully develop and analyze the identified employment incidents to determine
whether or not they in fact occurred and if they occurred whether they constitute
factors of the employment. When an incident or incidents are the alleged cause of
disability, the [claims examiner] must obtain from the claimant, agency personnel
and others, such as witnesses to the incident, a statement relating in detail exactly
what was said and done. If any of the statements are vague or lacking detail, the
responsible person should be requested to submit a supplemental statement
clarifying the meaning or correcting the omission.”4
ANALYSIS
Appellant has not alleged that his emotional condition was due to his regular assigned
duties. Rather, he alleged that he sustained an emotional condition primarily from harassment
and abuse by postmasters accompanying him on his route on December 27 and 28, 2011. While

2

5 U.S.C. § 8101 et seq.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

3

Gregorio E. Conde, 52 ECAB 410 (2001).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, 2.804.17(j) (July 1997).

3

appellant filed a traumatic injury claim, as he attributed his condition to events occurring over
more than one duty shift, OWCP properly considered his claim as an occupational disease.5
On January 11, 2012 OWCP requested that appellant submit factual and medical
information in support of his claim. Appellant submitted a detailed statement dated February 8,
2012 describing the events to which he attributed his condition. He alleged that he experienced
stress due to harassment and abuse by postmasters accompanying him on his route. Appellant
further maintained that they gave him conflicting instructions and required him to deliver a route
with a map that was illegible. Even though many of the incidents described by him related to
administrative actions of the employer, he contended that the actions were abusive and,
therefore, were compensable work factors. OWCP did not obtain a statement from the
employing establishment addressing appellant’s allegations. Its procedures require that, in
development of an emotional condition claim, it must obtain statements from witnesses,
coworkers and supervisors, among others, before it makes a determination of whether the
incidents alleged by a claimant occurred and whether such incidents or factors constitute
compensable factors of employment.6 OWCP’s procedures further provide, “In certain types of
claims, such as a stress claim, a statement from the employer is imperative to properly develop
and adjudicate the claim.”7
Although it is a claimant’s burden to establish his or her claim, OWCP is not a
disinterested arbiter but, rather, shares responsibility in the development of the evidence,
particularly when such evidence is of the character normally obtained from the employing
establishment or other government source. It shares responsibility to see that justice is done.8
OWCP’s regulations provide that an employer who has reason to disagree with an aspect of the
claimant’s allegation should submit a statement that specifically describes the factual argument
with which it disagrees and provide evidence or argument to support that position.9 If the
employer does not submit a written explanation to support its disagreement, OWCP may accept
the claimant’s report of injury as established.10
The case will, consequently, be remanded to OWCP to further develop the factual
evidence and, thereafter, to make appropriate findings on appellant’s allegations. OWCP shall
request that the employing establishment address the assertions set forth in appellant’s

5

A traumatic injury is defined as a “condition of the body caused by a specific event or incident, or series of
events or incidents, within a single workday or shift.” 20 C.F.R. § 10.5(ee). An occupational disease is defined as a
condition produced by the work environment over a period longer than a single workday or shift.” 20 C.F.R.
§ 10.5(q).
6

See supra note 14; see also Sandra Price, Docket No. 95-3012 (issued January 15, 1998).

7

Federal (FECA) Procedure Manual, supra note 4, Initial Development of Claims, Chapter 2.800.5(d)(1)
(June 2011).
8

See S.P., Docket No. 11-1271 (issued April 19, 2012).

9

20 C.F.R. § 10.117(a).

10

Id.; see Alice F. Harrell, 53 ECAB 713 (2002).

4

statements. Following this and such further development as OWCP deems necessary, it should
issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 22, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further proceedings consistent
with this opinion of the Board.
Issued: April 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

